Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xi’an Jiaotong University (CN 106373167 A1), hereinafter referred to as Xi’an.
Xi’an teaches a magnetic-resonance imaging apparatus, comprising at least one processor and a memory for storing a computer program that when executed by the processor causes the processor to perform steps in following modules: 
	an initial-imaging-model establishing module, which is configured to acquire an original model for magnetic-resonance imaging and establish an initial imaging model according to an iterative algorithm used for solving the original model, wherein the iterative algorithm comprises at least one of an undetermined parameter, an undetermined solving operator or an undetermined structural relationship (“1) constructing deep neural network: the alternating direction of optimizing compression sensing energy model multiplier calculation process of iterative algorithm is abstracted to a depth direction multiplier method neural network, namely alternating depth neural network; 2) training data set for training in alternating directions multiplier method depth neural network, establishing the training data set, the training data set is composed of a plurality of data pairs, each data pair by the Fourier transform domain, namely the k-space sampling data and the corresponding full sampling data reconstruction of the magnetic resonance image, nuclear magnetic resonance image of full sampling data reconstruction is the output target of network training”); 
	a model-training module, which is configured to train the initial imaging model on a basis of sample data to generate a magnetic-resonance imaging model, wherein training of the initial imaging model is used for learning the at least one of the undetermined parameter, the undetermined solving operator or the undetermined structural relationship in the iterative algorithm  (“the alternating directions multiplier to depth neural network parameter training process based on the training data set, back propagation algorithm for learning depth neural network model optimal parameter theta, so that deep neural network with low sampling data as input, the network output approximation corresponding full sampling data reconstruction of the nuclear magnetic resonance image”); and 
	a magnetic-resonance imaging module, which is configured to acquire under-sampled K-space data to be processed, input the under-sampled K-space data into the magnetic-resonance imaging model ("use multiplier to depth neural network trained in alternating directions for nuclear magnetic resonance image reconstruction process input k-space sampling data”), and generate a magnetic-resonance image ("the network output is nuclear magnetic resonance image reconstruction”).
Allowable Subject Matter
Claims 1-7 and 9-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 	The prior art does not disclose or suggest the claimed "training the initial imaging model on a basis of sample data to generate a magnetic-resonance imaging model, wherein training of the initial imaging model is used for learning the undetermined parameters, the undetermined solving operators and the undetermined structural relationships in the iterative algorithm" in combination with the remaining claim elements as set forth in claims 1-7 and 9-11.
Response to Arguments
Applicant’s arguments, see pages 6-10, filed 11/23/2021, with respect to claims 1-7 and 9-11 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852